FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED


LOAN AND SECURITY AGREEMENT



THIS FOURTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this "Amendment") is dated May 28, 2004, and entered into by and among MMI
PRODUCTS, INC., a Delaware corporation ("MMI"), MMI MANAGEMENT SERVICES LP, a
Delaware limited partnership ("Partnership"), MMI MANAGEMENT INC., a Delaware
corporation ("Management") (MMI, Partnership and Management being hereinafter
individually and collectively referred to as "Existing Borrower"), IVY STEEL &
WIRE, INC., a Delaware corporation f/k/a Structural Reinforcement Products, Inc.
("SRP") (Existing Borrower and SRP being hereinafter individually and
collectively, unless the context otherwise requires, referred to as "Borrower"),
FLEET CAPITAL CORPORATION, a Rhode Island corporation, successor by merger to
Fleet Capital Corporation, a Connecticut corporation, formerly known as Shawmut
Capital Corporation, a Connecticut corporation, successor in interest by
assignment to Barclays Business Credit, Inc., a Connecticut corporation
("Fleet"), TRANSAMERICA BUSINESS CAPITAL CORPORATION, a Delaware corporation
formerly known as Transamerica Business Credit Corporation ("Transamerica"), THE
CIT GROUP/BUSINESS CREDIT, INC., a New York corporation ("CIT") (Fleet,
Transamerica and CIT are collectively referred to as "Lenders" or each
individually a "Lender"), and Fleet, as collateral agent for Lenders
("Collateral Agent").

Borrowers, Lenders and Collateral Agent have entered into that certain Second
Amended and Restated Loan and Security Agreement, dated as of October 30, 2001
(as amended from time to time, the "Loan Agreement").

The parties hereto desire to amend the Loan Agreement and the other Loan
Documents as further described below.

NOW, THEREFORE,

in consideration of the premises herein contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, agree as follows:



ARTICLE I.
Definitions

Section 1.01. Capitalized terms used in this Amendment are defined in the Loan
Agreement, as amended hereby, unless otherwise stated.

ARTICLE II.
Amendments

Section 2.01. Amendment of Section 1.1 of the Loan Agreement; Amendment of
Certain Definitions. The following definitions contained in Section 1.1 of the
Loan Agreement are hereby deleted in their entirety and the following shall be
substituted in lieu thereof:

"Borrowing Base - as at any date of determination thereof, an amount equal to
the lesser of:

(a) the Revolving Credit Commitment minus the aggregate undrawn portion of all
Letters of Credit outstanding at such date; or

(b) an amount equal to:

(i) 85% (or such lesser percentage as Collateral Agent may, consistent with its
usual and customary practices applied to borrowing base credits generally and,
with the consent of Majority Lenders, determine from time to time) of the net
amount of Eligible Accounts outstanding at such date;

PLUS

(ii) the lesser of (x) 55% (or such lesser percentage as Collateral Agent may,
consistent with its usual and customary practices applied to borrowing base
credits generally and, with the consent of Majority Lenders, determine from time
to time) of the value of Eligible Inventory at such date consisting of raw
materials, calculated on the basis of the lower of cost or market (as determined
by Collateral Agent in its reasonable discretion) with the cost of raw materials
calculated on a first-in-first-out or average cost basis, plus 55% (or such
lesser percentage as Collateral Agent may, consistent with its usual and
customary practices applied to borrowing base credits generally and, with the
consent of Majority Lenders, determine from time to time) of the value of
Eligible Inventory at such date consisting of finished goods, calculated on the
basis of the lower of cost or market (as determined by Collateral Agent in its
reasonable discretion) with the cost of finished goods calculated on a
first-in-first-out or average cost basis, or (y) $80,000,000;

MINUS (subtract from the sum of

clauses (i) and (ii) above)

(iii) an amount equal to the sum of (x) the aggregate undrawn portion of all
Letters of Credit outstanding at such date, and (y) any amounts which Collateral
Agent or any Lender has paid pursuant to any of the Loan Documents for the
account of Borrower, and which have not been repaid to Collateral Agent or such
Lender, as the case may be.

For purposes hereof, the net amount of Eligible Accounts at any time shall be
the face amount of such Eligible Accounts less any and all returns, rebates,
discounts (which may, at Collateral Agent's option, be calculated on shortest
terms), credits, allowances or excise taxes of any nature at any time issued,
owing, claimed by Account Debtors, granted, outstanding or payable in connection
with such Accounts at such time."

"Permitted Business Acquisition - expenditures made and liabilities incurred for
the acquisition by Borrower of all or substantially all of the assets of a
Person or of a business unit of a Person engaged in the same or similar business
as Borrower, but only if (a) Revolving Credit Availability exceeds $20,000,000
after giving effect to any such acquisition and (b) no Default or Event of
Default exists either before or after giving effect to such acquisition."

"Revolving Credit Commitment - $150,000,000. Notwithstanding the foregoing, if
the Revolving Credit Commitment is reduced by Borrower in accordance with
Section 2.1(C) hereof, the Revolving Credit Commitment shall thereafter be an
amount equal to the amount of the Revolving Credit Commitment, as reduced in
accordance with Section 2.1(C) hereof."

"Revolving Credit Notes - collectively (a) the Tenth Amended and Restated
Secured Promissory Note (Revolving), dated as of May 28, 2004, executed by
Borrower in favor of Fleet, evidencing Borrower's indebtedness to Fleet for its
Revolving Credit Percentage, (b) the Ninth Amended and Restated Secured
Promissory Note (Revolving) dated as of May 28, 2004, executed by Borrower in
favor of Transamerica evidencing Borrower's indebtedness to Transamerica for its
Revolving Credit Percentage, and (c) the Amended and Restated Secured Promissory
Note (Revolving) dated as of May 28, 2004, executed by Borrower in favor of CIT,
evidencing Borrower's indebtedness to CIT for its Revolving Credit Percentage,
each of which shall be in the form of Exhibit B attached hereto, as amended,
renewed, modified, extended or restated from time to time."

"Solvent - as to any Person, such Person (a) except in the case of Parent, owns
Property whose fair salable value is greater than the amount required to pay all
of such Person's Indebtedness (including contingent debts), (b) is able to pay
all of its Indebtedness as such Indebtedness matures, and (c) has capital
sufficient to carry on its business and transactions and all business and
transactions in which it is about to engage."

"Total Commitment Percentage - with respect to each Lender, the percentage set
forth opposite the signature of such Lender on the signature pages to the Fourth
Amendment."

Section 2.02. Amendment of Section 1.1 of the Loan Agreement; Addition of New
Definition. The following definition is hereby added to Section 1.1 of the Loan
Agreement, to be placed in Section 1.1 in its proper alphabetical order and to
read as follows:

"Fourth Amendment-that certain Fourth Amendment to Second Amended and Restated
Loan and Security Agreement dated as of May 28, 2004, by and among Borrower,
Collateral Agent and Lenders."

Section 2.03. Correction of Section 2.10 and 2.11 of the Loan Agreement. The
parties hereto acknowledge that Section 2.06 of the Second Amendment erroneously
added a Section 2.10 to the Loan Agreement, which should have been numbered
Section 2.11. For clarification, the parties agree that Sections 2.10 and 2.11
of the Loan Agreement shall read as follows, and Section 2.10 shall be deemed to
have been added in the First Amendment, and Section 2.11 shall be deemed to have
been added in the Second Amendment, in each case without amendment prior to, or
in, this Amendment.

"2.10 Existing Borrower Obligations. Notwithstanding any other provision of the
Notes or this Agreement to the contrary, it is hereby agreed that SRP is not
assuming payment of the unpaid principal balance of the Obligations which were
incurred by Existing Borrowers prior to December 30, 2002 pursuant to the Loan
Documents (the "Existing Borrower Obligations"). However the parties hereto
agree and acknowledge that the preceding sentence shall not (A) limit any
contingent liability of SRP for payment of any of the Existing Borrower
Obligations which arises pursuant to the Guaranty Agreement executed on
December 30, 2002 by SRP, or (B) limit the Liens in favor of Lender granted by
SRP against the assets of SRP as a result of SRP becoming an additional named
"Borrower", which Liens shall secure payment of all Obligations arising in
connection with this Agreement, whether arising prior to the date hereof and
accordingly covered by the provisions of such Guaranty Agreement or whether
currently existing or hereafter arising. For purposes of determining on or after
the date hereof which Obligations outstanding constitute Existing Borrower
Obligations, all payments received by Lender from any Existing Borrower on
account of the Obligations shall be deemed to be applied first in payment of the
Existing Borrower Obligations until such time as the Existing Borrower
Obligations shall have been reduced to zero, and thereafter to the other
Obligations as hereinafter set forth and unless Borrower indicates to the
contrary in writing to Collateral Agent, all payments received by Collateral
Agent through the Dominion Account shall be deemed to be payments received by
Collateral Agent from Existing Borrowers.

2.11 Reallocation of Loans and Commitments. On the date of the Second Amendment,
the "Revolving Credit Loans" held by each Existing Lender shall automatically,
and without any action on the part of any Person, be deemed to be respectively
Revolving Credit Loans under this Agreement, and each of the Lenders shall, by
assignments from each Existing Lender (which assignments shall be deemed to
occur automatically, and without the requirement for additional documentation,
on the date of the Second Amendment), acquire a percentage equal to the Total
Commitment Percentage of each Lender of the "Revolving Credit Loans" of each
Existing Lender outstanding immediately prior to the date of the Second
Amendment, and each of the Lenders shall, through the Collateral Agent, make
such other adjustments among themselves as shall be necessary, so that after
giving effect to such assignments and adjustments, the Lenders shall hold
hereunder Revolving Credit Loans (including Revolving Credit Loans outstanding
immediately prior to the date of the Second Amendment) in an amount not greater
than such Lender's Revolving Credit Commitment."

Section 2.04. Amendment of Section 3.2(E) of the Loan Agreement. Section 3.2(E)
of the Loan Agreement is hereby deleted in its entirety and the following
substituted in lieu thereof:

"(E) Audit Fee and Audit/Appraisal Reimbursements. Borrower agrees to (i) pay
Collateral Agent an audit fee of $750 per diem and (ii) reimburse Collateral
Agent for all out-of-pocket costs and expenses incurred by Collateral Agent in
connection with any audit or appraisal of Collateral, Borrower's books and
records and such other matters as Collateral Agent shall deem appropriate. Any
such audit and appraisal fees and out-of-pocket expenses shall be paid within
thirty (30) days after the notification by Collateral Agent to Borrower of the
completion of an audit and/or appraisal."

Section 2.05. Amendment of Section 4.10 of the Loan Agreement. Section 4.10 of
the Loan Agreement is hereby deleted in its entirety and the following
substituted in lieu thereof:

"4.10. Audits. Collateral Agent may, and at the request of any Lender shall,
from time to time as is reasonable under the circumstances, and upon
notification to Borrower, conduct audits of any and all Collateral and all the
books and records of Borrower, and all fees, expenses and out-of-pocket costs of
such audits by Collateral Agent shall be reimbursed by Borrower pursuant to
Section 3.2(E) hereof. Prior to conducting an audit pursuant to this Section
4.10, Collateral Agent shall give each Lender five (5) Business Days' notice of
the anticipated audit and each Lender shall have the option to accompany
Collateral Agent at its own expense."

Section 2.06. Addition of Section 4.11 of the Loan Agreement. The Loan Agreement
is hereby amended by adding the following Section 4.11 thereto:

"4.11. Appraisals. Collateral Agent may, and at the request of any Lender shall,
conduct an appraisal (a) of the Inventory of Borrower annually, with the first
appraisal being in process on or before June 30, 2004, (b) of the Inventory of
Borrower up to two times in any twelve (12) month period following any month in
which the average Revolving Credit Availability is less than $15,000,000;
provided, however, no more than two appraisals in any twelve (12) month period
may be conducted pursuant to this clause (b) regardless of the number of months
in which the average Revolving Credit Availability is less than $15,000,000; and
(c) of any Collateral at any time upon or after the occurrence, and during the
continuance, of a Default or Event of Default which is not cured by Borrower or
waived by Collateral Agent, Lenders and/or Majority Lenders, as applicable. All
fees, expenses and out-of-pocket costs of such appraisals by Collateral Agent
shall be reimbursed by Borrower pursuant to Section 3.2(E) hereof. Prior to
conducting an appraisal pursuant to this Section 4.11, Collateral Agent shall
give each Lender five (5) Business Days' notice of the anticipated appraisal and
each Lender shall have the option to accompany Collateral Agent at its own
expense."

Section 2.07. Amendment of Section 9.2(I) of the Loan Agreement. Section 9.2(I)
of the Loan Agreement is hereby deleted in its entirety and the following
substituted in lieu thereof:

"(I) Distributions. Declare or make, or permit any Subsidiary to declare or make
(other than a Distribution by a wholly owned Subsidiary of Borrower to
Borrower), any Distributions; provided, however, (i) Borrower may pay each
fiscal year dividends to Parent in an amount equal to the amount required by
Parent to pay, without duplication, federal, state and local income taxes for
the prior fiscal year to the extent such income taxes are attributable to the
income of Borrower for such prior fiscal year and quarterly tax payments for the
current fiscal year to the extent such income taxes are attributable to the
income of Borrower for such fiscal year (though in no event shall the amount of
such cash dividends exceed the federal, state and local income taxes actually
payable by Parent for such period), and (ii) Borrower may pay other dividends to
Parent provided, that (a) no Default or Event of Default exists either before or
after giving effect to such Distributions, (b) Revolving Credit Availability on
the date of such Distribution exceeds $20,000,000 after giving effect to such
Distribution, (c) the average Revolving Credit Availability for the three month
period ending on the date of such Distribution exceeds $20,000,000 after giving
effect to such Distribution, (d) after giving effect to such Distribution,
Borrower has Excess Cash Flow of not less than $0.00 for the Applicable Test
Period, (e) Borrower is current in the delivery of financial statements required
by Section 9.1(J) hereof, and (f) Borrower has delivered to Collateral Agent a
Distribution Compliance Certificate (a "Distribution Compliance Certificate") in
the form of Exhibit V hereto, demonstrating that the preceding conditions have
been met."

Section 2.08. Amendment of Section 13.10 of the Loan Agreement. Section 13.10 of
the Loan Agreement is hereby deleted in its entirety and the following
substituted in lieu thereof:

"13.10. Notice. Except as otherwise expressly provided herein, all notices,
requests and demands to or upon a party hereto shall be in writing, and shall be
deemed to have been validly served, given or delivered (A) if sent by certified
or registered mail against receipt, three (3) Business Days after deposit in the
mail, postage prepaid, or, if earlier, when delivered against receipt, (B) if
sent by telegraphic notice, when delivered to the telegraph company, or (C) if
sent by any other method, upon actual delivery, in each case addressed as
follows:

If to Collateral Agent: Fleet Capital Corporation

5950 Sherry Lane

Suite 300

Dallas, Texas 75225

Attention: Loan Administration Manager

w/ a courtesy copy to: Patton Boggs LLP

2001 Ross Avenue, Suite 3000

Dallas, Texas 75201

Attention: R. Jeffery Cole, Esq.

If to Borrower: MMI Products, Inc.

MMI Management Services LP

Ivy Steel & Wire, Inc.

400 N. Sam Houston Pkwy., E., Suite 1200

Houston, Texas 77060

Attention: President

MMI Management Inc.

231-A Lathrop Way

Sacramento, California 95815

Attention: President

w/a courtesy copy to: Weil, Gotshal & Manges LLP

100 Crescent Court, Suite 1300

Dallas, Texas 75201-6950

Attention: Michael A. Saslaw, Esq.

If to Lenders: Fleet Capital Corporation

5950 Sherry Lane

Suite 300

Dallas, Texas 75225

Attention: Loan Administration Manager

Transamerica Business Capital Corporation

c/o GE Corporate Financial Services

335 Madison Avenue, 11th Floor

New York, NY 10017

Attention: A. Jabbar Abdi

The CIT Group/Business Credit, Inc.

5420 LBJ Freeway, Suite 200

Dallas, Texas 75240
Attention: Regional Credit Manager
Facsimile No.: (972) 455-1090

or to such other address as each party may designate for itself by like notice
given in accordance with this Section 13.10; provided, however, that any notice,
request or demand to or upon Collateral Agent pursuant to Section 2.4 and
Section 3.4 shall not be effective until received by Collateral Agent."

Section 2.09. Amendment to Exhibit B to Loan Agreement. A new Exhibit B is
hereby added to the Loan Agreement in the form of Exhibit B attached hereto.

 

ARTICLE III.
Conditions Precedent

Section 3.01. Conditions to Effectiveness. The effectiveness of this Amendment
is subject to the satisfaction of the following conditions precedent, unless
specifically waived in writing by Lenders:

Collateral Agent shall have received on behalf of the Lenders, each in form and
substance satisfactory to Collateral Agent, in its sole discretion:

this Amendment, duly executed by each Borrower and Lenders;

an Amended and Restated Revolving Credit Note payable to CIT in the amount of
its portion of the Revolving Credit Commitment duly executed by each Borrower;

a Tenth Amended and Restated Revolving Credit Note payable to Fleet in the
amount of its portion of the Revolving Credit Commitment duly executed by each
Borrower;

a Ninth Amended and Restated Revolving Credit Note payable to Transamerica in
the amount of its portion of the Revolving Credit Commitment duly executed by
each Borrower;

a General Certificate of each Borrower and Guarantor, (A) attaching a copy of
any amendments to such Borrower's or Guarantor's constituent organizational
documents since the date of the last delivery of a General Certificate for such
entity, as applicable, (B) acknowledging that such Borrower's or Guarantor's, as
applicable, Board of Directors has adopted, approved, consented to and ratified
resolutions which authorize the execution, delivery and performance by such
Borrower or Guarantor of this Amendment and all Other Agreements to which such
Borrower or Guarantor, as applicable, is or is to be a party, (C) providing the
names of the officers of such Borrower or Guarantor authorized to sign this
Amendment and each of the Other Agreements to which such Borrower or Guarantor
is or is to be a party hereunder (including the certificates contemplated
herein) together with specimen signatures of such officers and (D) containing a
representation as to such Borrower's or Guarantor's existence, good standing
and/or authority to transact business in the state in which such Borrower or
Guarantor was incorporated and in each other state in which such Borrower or
Guarantor is required to be qualified;

an Officer's Closing Certificate, executed by each Borrower, certifying that (a)
the representations and warranties contained in the Loan Agreement and the
Fourth Amendment are true and correct in all material respects on and as of the
date hereof, (b) all conditions contained in the Loan Agreement required to be
satisfied on or before the date of the Fourth Amendment have been complied with
and presently are being complied with, and (c) no Default or Event of Default is
currently in existence;

the favorable, written opinion of Weil Gotshal & Manges LLP, counsel to each
Borrower and each Guarantor, regarding each Borrower, each Guarantor, this
Amendment and certain other Loan Documents, which opinion shall be acceptable to
counsel to Collateral Agent;

a consent, ratification and release executed by Guarantors, in form and
substance satisfactory to Lenders; and

such additional documents, instruments and information as Collateral Agent,
Lenders or their legal counsel may request.

The representations and warranties contained herein and in the Loan Agreement
and the Other Agreements, as each is amended hereby, shall be true and correct
as of the date hereof, as if made on the date hereof, except to the extent that
a particular representation or warranty by its terms expressly applies only to
an earlier date.

No Default or Event of Default shall have occurred and be continuing, unless
such Event of Default has been specifically waived in writing by Lenders.

All corporate proceedings taken in connection with the transactions contemplated
by this Amendment and all documents, instruments and other legal matters
incident thereto shall be satisfactory to Collateral Agent, Lenders and their
legal counsel.

ARTICLE IV.
Limited Consent

Borrower has informed Collateral Agent and Lenders that MMI intends to enter
into a lease agreement (the "Merrill Lynch Lease") and a security agreement (the
"Merrill Lynch Security Agreement"), with Merrill Lynch Capital, A Division of
Merrill Lynch Business Financial Services Inc. ("Merrill Lynch"), pursuant to
which Merrill Lynch will lease to MMI certain property. As security for the
payment and performance of MMI under the Merrill Lynch Lease, MMI will grant to
Merrill Lynch a security interest in real property, machinery and equipment
located in Jacksonville, Florida (the "Merrill Lynch Lien") pursuant to the
Merrill Lynch Security Agreement. Absent Collateral Agent's and Lenders'
consent, the incurrence of the Indebtedness under the Merrill Lynch Lease (the
"Merrill Lynch Indebtedness") would violate Section 9.2(C) of the Loan Agreement
and the creation of the Merrill Lynch Lien would violate Section 9.2(G) of the
Loan Agreement. Collateral Agent and Lenders hereby consent to the creation of
the Merrill Lynch Lien; provided, that Collateral Agent shall have received
fully executed copies of the following documents, each to be in form and
substance satisfactory to Collateral Agent in its sole discretion: (a) the
Merrill Lynch Lease, (b) the Merrill Lynch Security Agreement, (c) a
subordination agreement by and between Merrill Lynch and Collateral Agent, (d) a
mortgagee/beneficiary waiver, duly executed and notarized by Merrill Lynch, and
(e) all other agreements, documents or instruments executed in connection with
any of the foregoing documents or otherwise required by Collateral Agent.
Furthermore, the undersigned hereby waive Borrower's compliance with any
provision of the Loan Agreement or any other Loan Document, which, if enforced,
would prohibit the incurrence of the Merrill Lynch Indebtedness and the creation
of the Merrill Lynch Lien or constitute a Default or an Event of Default under
the Loan Agreement or any other Loan Document solely as a result of the
incurrence of the Merrill Lynch Indebtedness and the creation of the Merrill
Lynch Lien. Except as specifically set forth above, nothing contained herein
shall be construed as a waiver by Collateral Agent or Lenders of any covenant or
provision of the Loan Agreement, the Other Agreements, this Amendment, or of any
other contract or instrument among Borrowers, Collateral Agent and/or Lenders,
and the failure of Collateral Agent or Lenders at any time or times hereafter to
require strict performance by Borrowers of any provision thereof shall not
waive, affect or diminish any right of Collateral Agent or Lenders to thereafter
demand strict compliance therewith. Collateral Agent and Lenders hereby reserve
all rights granted under the Loan Agreement, the Other Agreements, this
Amendment and any other contract or instrument among Borrowers, Collateral Agent
and Lenders.

ARTICLE V.
Ratifications, Representations and Warranties

Section 5.01. Ratifications. The terms and provisions set forth in this
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Loan Agreement and the Other Agreements, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the Loan
Agreement and the Other Agreements are ratified and confirmed and shall continue
in full force and effect. Borrowers, Collateral Agent and Lenders agree that the
Loan Agreement and the Other Agreements, as amended hereby, shall continue to be
legal, valid, binding and enforceable in accordance with their respective terms.

Section 5.02. Representations and Warranties. Each Borrower hereby represents
and warrants to Collateral Agent and Lenders that (a) the execution, delivery
and performance of this Amendment and any and all Other Agreements executed
and/or delivered in connection herewith have been authorized by all requisite
corporate or other action on the part of such Borrower and will not violate the
Certificate of Incorporation or Bylaws or other organizational documents of such
Borrower; (b) the representations and warranties contained in the Loan
Agreement, as amended hereby, and any Other Agreement are true and correct on
and as of the date hereof and on and as of the date of execution hereof as
though made on and as of each such date, except to the extent that a particular
representation or warranty by its terms expressly applies only to an earlier
date; (c) no Default or Event of Default under the Loan Agreement, as amended
hereby, has occurred and is continuing, unless such Default or Event of Default
has been specifically waived in writing by Collateral Agent and Lenders; (d)
such Borrower is in full compliance with all covenants and agreements contained
in the Loan Agreement and the Other Agreements, as amended hereby; (e) this
Amendment and the Loan Agreement as amended hereby constitute the legal, valid
and binding obligations of Borrower, enforceable against each Borrower in
accordance with their respective terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, or similar laws affecting the enforcement
of creditors' rights generally or by equitable principles of general
applicability; and (f) as of the date hereof, all information that has been made
available to the Collateral Agent or any Lender by or on behalf of Borrower in
connection with the transactions contemplated herein is, taken together, true
and correct in all material respects and does not contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements contained therein not materially misleading in light of the
circumstances under which such statements were made.

Section 5.03. Covenants. In addition to any covenants and agreements contained
in the Loan Agreement, Borrower hereby agrees to deliver to Collateral Agent the
documents and materials indicated below (each of which shall be in form and
substance satisfactory to Collateral Agent, in its sole discretion), by the
respective dates indicated below:

a. within thirty (30) days after the date hereof, Borrower shall have delivered
to Collateral Agent a current certificate of good standing for each Borrower and
Guarantor issued by the Secretary of State where such Borrower or Guarantor is
incorporated or organized, as applicable, and each state where required to be
qualified to do business (to the extent that such jurisdiction provides
certificates of good standing for such type of entity); and

b. within sixty (60) days after the date hereof, Borrower shall have delivered
to Collateral Agent:

amendments to the mortgages/deeds of trust in favor of Collateral Agent and
filed in the jurisdictions set forth below, in each case duly executed by
Borrower, and copies of all filing receipts or acknowledgements issued by the
appropriate governmental authorities evidencing the filing of such amendments:

Boone County, Arkansas;

Mohave County, Arizona;

Los Angeles County, California;

Broward County, Florida;

Duval County, Florida;

Hillsborough County, Florida;

Elkhart County, Indiana;

Baltimore County, Maryland;

Hampden County, Massachusetts;

Buchanan County, Missouri;

Iredell County, North Carolina;

Luzerne County, Pennsylvania;

Harris County, Texas; and

Tarrant County, Texas.

ii. endorsements to the mortgagee title policies, or new policies if so
required, issued in respect of each of the jurisdictions where Collateral Agent
and Lenders have

mortgagee title policies issued in respect of the real estate properties of
Borrower located in the following jurisdictions:

(A) Boone County, Arkansas;

(B) Mohave County, Arizona;

(C) Los Angeles County, California;

(D) Broward County, Florida;

(E) Duval County, Florida;

(F) Hillsborough County, Florida;

(G) Elkhart County, Indiana;

(H) Baltimore County, Maryland;

(I) Hampden County, Massachusetts;

(J) Buchanan County, Missouri;

(K) Iredell County, North Carolina;

(L) Luzerne County, Pennsylvania;

(M) Harris County, Texas; and

(N) Tarrant County, Texas.

iii. local counsel opinions regarding the real property located in each of the
following states:

Arkansas;

Arizona;

California;

Florida;

Indiana;

Maryland;

Massachusetts;

Missouri;

North Carolina;

Pennsylvania; and

Texas.

ARTICLE VI.
Miscellaneous Provisions

Section 6.01. Survival of Representations and Warranties; Ratification and
Continuation of Loan Documents and Liens. All representations and warranties
made in the Loan Agreement or any Other Agreement, including, without
limitation, any document furnished in connection with this Amendment, shall
survive the execution and delivery of this Amendment and the Other Agreements,
and no investigation by Collateral Agent or Lenders or any closing shall affect
the representations and warranties or the right of Collateral Agent or Lenders
to rely upon them. Except for the specific amendments expressly set forth in
this Amendment, the terms, provisions, conditions and covenants of the Loan
Agreement and the other Loan Documents remain in full force and effect and are
hereby ratified and confirmed, and the execution, delivery and performance of
this Amendment shall not in any manner operate as a waiver of, consent to or
amendment of any other term, provision, condition or covenant of the Loan
Agreement or any other Loan Document. As a material inducement to Collateral
Agent and each Lender to agree to amend the Loan Agreement as set forth herein,
each Borrower and each Guarantor hereby (i) acknowledge and confirm the
continuing existence, validity and effectiveness of the Loan Documents to which
they are parties, and the Liens granted under the Loan Documents, (ii) agree
that the execution, delivery and performance of this Amendment shall not in any
way release, diminish, impair, reduce or otherwise adversely affect such Loan
Documents and Liens and (iii) acknowledge and agree that the Liens granted under
the Loan Documents secure payment of the Obligations under the Loan Documents in
the same priority as on the date such Liens were created and perfected (unless
otherwise consented to in writing by all Lenders), and the performance and
observance by each Borrower and each Guarantor of the covenants, agreements and
conditions to be performed and observed by each under the Loan Agreement, as
amended hereby.

Section 6.02. Reference to Loan Agreement. Each of the Loan Agreement and the
Other Agreements, and any and all other agreements, documents or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Loan Agreement, as amended hereby, are hereby amended so that
any reference in the Loan Agreement and such Other Agreements to the Loan
Agreement shall mean a reference to the Loan Agreement as amended hereby.

Section 6.03. Expenses of Collateral Agent and Lenders. As provided in the Loan
Agreement, each Borrower agrees to pay on demand all costs and expenses incurred
by Collateral Agent and Lenders in connection with the preparation, negotiation,
and execution of this Amendment and the Other Agreements executed pursuant
hereto and any and all amendments, modifications, and supplements thereto,
including, without limitation, the costs and fees of Collateral Agent's and
Lenders' legal counsel, and all costs and expenses incurred by Collateral Agent
and Lenders in connection with the enforcement or preservation of any rights
under the Loan Agreement, as amended hereby, or any Other Agreements, including,
without limitation, the costs and fees of Collateral Agent's and Lenders' legal
counsel.

Section 6.04. Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

Section 6.05. Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of Collateral Agent, Lenders and Borrowers and their
respective successors and assigns, except that no Borrower may assign or
transfer any of its rights or obligations hereunder without the prior written
consent of Collateral Agent.

Section 6.06. Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which when so
executed shall be deemed to be an original, but all of which when taken together
shall constitute one and the same instrument.

Section 6.07. Effect of Waiver. No consent or waiver, express or implied, by
Collateral Agent or Lenders to or for any breach of or deviation from any
covenant or condition by Borrowers shall be deemed a consent to or waiver of any
other breach of the same or any other covenant, condition or duty.

Section 6.08. Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

Section 6.09. Applicable Law. THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS.

Section 6.10. Release. EACH BORROWER HEREBY ACKNOWLEDGES THAT IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE "OBLIGATIONS" OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM COLLATERAL AGENT OR LENDERS. EACH BORROWER HEREBY
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES COLLATERAL AGENT AND
LENDERS, THEIR PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS
AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION,
DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR
CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE
THE DATE THIS AMENDMENT IS EXECUTED, WHICH BORROWER MAY NOW OR HEREAFTER HAVE
AGAINST COLLATERAL AGENT AND/OR LENDERS, THEIR PREDECESSORS, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE
OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR
REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY "LOANS", INCLUDING, WITHOUT
LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR
RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE
OF ANY RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT OR OTHER AGREEMENTS, AND
NEGOTIATION FOR AND EXECUTION OF THIS AMENDMENT.

Section 6.11. Final Agreement. THE LOAN AGREEMENT AND THE OTHER AGREEMENTS, EACH
AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED. THE LOAN
AGREEMENT AND THE OTHER AGREEMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT IN ACCORDANCE WITH SECTION 13.3 OF THE LOAN
AGREEMENT.

[The Remainder of this Page Intentionally Left Blank]

IN WITNESS WHEREOF, this Amendment has been executed on the date first
above-written, to be effective upon satisfaction of the conditions set forth
herein.

BORROWERS

:

MMI PRODUCTS, INC.


By: /s/ Robert N. Tenczar



Name: Robert N. Tenczar

Title: Vice President - Finance

MMI MANAGEMENT SERVICES LP



By: MMI PRODUCTS, INC.,
its General Partner


By: /s/ Robert N. Tenczar



Name: Robert N. Tenczar

Title: Vice President - Finance

MMI MANAGEMENT INC.


By: /s/ David E. Kelly

Name: David E. Kelly

Title: President

IVY STEEL & WIRE, INC.




By: /s/ Robert N. Tenczar



Name: Robert N. Tenczar

Title: Secretary

COLLATERAL AGENT:

FLEET CAPITAL CORPORATION

as Collateral Agent

By: /s/ Hance VanBeber

Name: Hance VanBeber

Title: Senior Vice President

TOTAL COMMITMENT

PERCENTAGE ON CLOSING DATE LENDERS:

 

40.0% FLEET CAPITAL CORPORATION

By: /s/ Hance VanBeber

Name: Hance VanBeber

Title: Senior Vice President

30.0% TRANSAMERICA BUSINESS CAPITAL CORPORATION

By: /s/ J. Paul McDonnell

Name: J. Paul McDonnell

Title: Duly Authorized Signatory

30.0% THE CIT GROUP/BUSINESS CREDIT, INC.

 By: /s/ Kirk Wolverton

Name: Kirk Wolverton

Title: Vice President

AGGREGATE TOTAL

COMMITMENT PERCENTAGES: 100%

 

 

CONSENT, RATIFICATION AND RELEASE

Each of the undersigned, hereby consents to the terms of the within and
foregoing Amendment, confirms and ratifies the terms of its guaranty agreement,
and acknowledges that its guaranty agreement is in full force and effect, that
it has no defense, counterclaim, set-off or any other claim to diminish its
liability under such document, that its consent is not required to the
effectiveness of the within and foregoing document, and that no consent by it is
required for the effectiveness of any future amendment, modification,
forbearance or other action with respect to the Loans, the Collateral, or any of
the Other Agreements. EACH OF THE UNDERSIGNED HEREBY VOLUNTARILY AND KNOWINGLY
RELEASES AND FOREVER DISCHARGES COLLATERAL AGENT AND LENDERS, THEIR
PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, SUCCESSORS AND ASSIGNS,
FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT
LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS
AMENDMENT IS EXECUTED, WHICH THE UNDERSIGNED MAY NOW OR HEREAFTER HAVE AGAINST
COLLATERAL AGENT OR LENDERS, THEIR PREDECESSORS, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH
CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND ARISING FROM ANY "LOANS", INCLUDING, WITHOUT LIMITATION, ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE LOAN AGREEMENT OR OTHER AGREEMENTS, AND NEGOTIATION FOR AND
EXECUTION OF THIS AMENDMENT.

GUARANTORS

:

MERCHANTS METALS HOLDING COMPANY

By: /s/ Robert N. Tenczar



Name: Robert N. Tenczar

Title: Vice President - Finance

MMI MANAGEMENT SERVICES LP



By: MMI PRODUCTS, INC.,
its General Partner

By: /s/ Robert N. Tenczar



Name: Robert N. Tenczar

Title: Vice President - Finance

MMI MANAGEMENT INC.



By: /s/ David E. Kelly



Name: David E. Kelly

Title: President

IVY STEEL & WIRE, INC.



By: /s/ Robert N. Tenczar



Name: Robert N. Tenczar

Title: Secretary